10

11

12

13

14

15

16

17

18

19

20

21

22

23
24
25
26
27
28

29

Case 3:18-cr-05482-DWC Document 12 Filed 12/17/18 Page 1 of 4

 

_FILEB__L@DGED Magistrate Judge
RECEIVED

DEC 17 2018

CLERK U.S. DISTRICT COURT .
WESTERN DISTRICT OF WASHINGTON AT TACGMA

BY DEPUTY

 

 

 

_ UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, No. CR18-5482
Plaintiff, |
y PLEA AGREEMENT
SEAN M. WILSON,
Defendant.

 

 

 

__ The United States of America, by and through Annette L. Hayes, United States
Attorney for the Western District of Washington, and Brittney Montgomery Sullivan,
Special Assistant United States Attorney for said District, and the defendant, SEAN M.
WILSON, and defendant’s attorney, Steven J. Krupa, enter into the following Plea
Agreement, pursuant to Rule 11(c), Federal Rules of Criminal Procedure.

1. The defendant agrees to plead guilty to the single-count misdemeanor
Superseding Information, which the defendant, understands charges a violation of 18
U.S.C. §§ 7 and 13, and R.C.W. 46.61.5249 (Negligent Driving, Ist Degree).

2. Statutory Penalties. The defendant understands and acknowledges that the
statutory penalties for the charge contained in the Superseding Information are

imprisonment for up to ninety (90) days, a fine of up to one thousand dollars ($1,000),

PLEA AGREEMENT , Department of the Army
United States v. SEAN M. WILSON, CR18-5482 Special Assistant United States Attorney
pg. 1 Office of the Staff Judge Advocate

Box 339500 MS 69

Joint Base Lewis-McChord, WA 98433-9500
(253) 477-1918 — (253) 477-1919 Fax
usarmy.jbIm.i-corps.list.sja-sausa@mail.mil

 
10

11

12

130

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

29

 

 

Case 3:18-cr-05482-DWC Document12 Filed 12/17/18 Page 2 of 4

and a mandatory ten dollar ($10) special assessment penalty.
If the defendant receives a sentence of probation, the probationary period _

could be up to five (5) years.

3. Rights Waived by Pleading Guilty. The defendant understands and
acknowledges that by pleading guilty, the defendant knowingly and voluntarily waives
the following rights: |

a. The right to plead not guilty, and to persist in a plea of not guilty;

b. The right to be presumed innocent until guilt has been established at
trial, beyond a reasonable doubt;

C. The right to trial before a judge, and at that trial, the right to the ~

effective assistance of counsel;

d. The right to confront and cross-examine witnesses against the
defendant;
e. The right to compel or subpoena witnesses to appear on the
defendant's behalf;
| f. The right to testify or to remain silent at trial at which such silence

could not be used against the defendant; and
g. The right to appeal a finding of guilty or any pretrial rulings.

4, Applicability of Sentencing Guidelines. The defendant understands and
acknowledges that the Guidelines do not apply to this case.

5. Ultimate Sentence. The defendant acknowledges that no one has promised
or guaranteed what sentence the Court will impose and that the defendant may not
withdraw a guilty plea solely because the sentence imposed by the Court may be different
from the recommendation of the Government.

6. Sentencing Recommendation. At the time of sentencing, the Government

will recommend no jail time, a fine of five hundred dollars ($500), and the mandatory ten

dollar ($10) special assessment penalty.

PLEA AGREEMENT : Department of the Army
United States v. SEAN M. WILSON, CR18-5482 , Special Assistant United States Attorney
pg. 2 . Office of the Staff Judge Advocate

‘ : Box 339500 MS 69

Joint Base Lewis-McChord, WA 98433-9500
(253) 477-1918 — (253) 477-1919 Fax
usarmy.jblm.i-corps.list.sja-sausa@mail.mil

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

Case 3:18-cr-05482-DWC Document 12 Filed 12/17/18 Page 3 of 4

7. Statement of Facts. The parties stipulate to the following facts in support of
the guilty plea:

On or about July 14, 2018, at approximately 6:15 a.m., at Joint Base

| Lewis-McChord, Washington, within the Western District of ‘Washington
_and within the special maritime and territorial jurisdiction of the United
States, the defendant, SEAN M. WILSON, was observed by an access
control guard operating a blue Jeep Compass with a cracked windshield as
he attempted to access the base through the 41st Division Gate. As the gate
‘guard spoke with the defendant, he detected the odor of an alcoholic
beverage emitting from his person, and noticed that his speech was slurred.
_A police officer was dispatched to the scene. The officer made contact with

the defendant and detected an odor of an alcoholic beverage emitting from
his person. The officer noticed that the defendant’s eyes were watery and
droopy. The defendant stated that he had been out drinking the night before
with his wife and friends. The defendant voluntarily submitted to a series
of field sobriety tests, which showed signs of impairment. The defendant
submitted a breath sample with a BAC of above .08. The defendant was
_cited and released.
| The defendant operated a motor vehicle in a negligent manner after

having consumed alcohol, and was likely to endanger the safety of persons
or property. The defendant exhibited the effects of having consumed

alcohol.

| 8. Acceptance of Responsibility. The United States acknowledges that

 

defendant has assisted the United States by timely notifying the authorities of defendant’s
intention to plead guilty, thereby permitting the United States to avoid preparing for trial
and permitting the Court to allocate its resources efficiently.

- Voluntariness of Plea. Defendant acknowledges that he/she has entered
into this Plea Agreement freely and voluntarily, and that no threats or promises, other
than the promises contained in this Plea Agreement, were made to induce the defendant
to enter this plea of guilty. |

: 10. Immigration Consequences. Defendant understands that, if a non-citizen of
the United States, entering a guilty plea may have consequences regarding immigration

status. Certain crimes are deportable offenses, and a plea of guilty to any such crime may

PLEA AGREEMENT Department of the Army

United States v. SEAN M. WILSON, CR18-5482 Special Assistant United States Attorney ~
pg.-3 Office of the Staff Judge Advocate
: Box 339500 MS 69

Joint Base Lewis-McChord, WA 98433-9500
(253) 477-1918 — (253) 477-1919 Fax
usarmy.jblm.i-corps.list.sja-sausa@mail.mil

 
 

10
il
12

13

14.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

Case 3:18-cr-05482-DWC Document12 Filed 12/17/18 Page 4 of 4

subject defendant to automatic deportation and removal from the United States. See 8 |
U.S.C. § 1227(a)(2). Defendant affirms that he/she has been advised of the potential
immigration consequences that may result from the entry of the guilty plea(s)
contemplated by this Agreement and is prepared to proceed with his/her guilty plea(s)
regardless of any immigration consequences that may result from this/these guilty plea(s),
even if such consequences include automatic deportation and removal from the United
States.

‘11. Completeness of Agreement. The United States and the defendant

 

acknowledge that these terms constitute the entire Plea Agreement between the parties.
This Plea Agreement only binds the United States Attorney’s Office for the Western
District of Washington. It does not bind any other United States Attorney’s Office or any
other office or agency of the United States, or any state or local prosecutor.

DATED this 17th day of December, 2018.

SEAN M. WILSON
Defendant

STEVEN J. KRUPA
Attorney for Defendant

(Keaton 1) ireprere Mb
BRITTNEY MONTGOMERY SUULIVAN ©
Special Assistant United States Attorney

PLEA AGREEMENT , Department of the Army

United States v. SEAN M. WILSON, CR18-5482 _. Special Assistant United States Attorney
pg. 4 Office of the Staff Judge Advocate
Box 339500 MS 69

Joint Base Lewis-McChord, WA 98433-9500
(253) 477-1918 — (253) 477-1919 Fax
usarmy.jblm.i-corps.list.sja-sausa@mail.mil

 
